Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 7, 2019

                                      No. 04-18-00808-CV

                                      Rodulfo J. MENDEZ,
                                           Appellant

                                                v.

                                       Jessica AGUIRRE,
                                             Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CI00963
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        Appellant has filed a motion requesting the trial court clerk supplement the clerk’s record
with “the correct” clerk’s record for October 28, 2018. The clerk’s record appears to be
complete. However, the reporter’s record in this appeal does not appear to be complete. The
record indicates a hearing was held on September 28, 2018 during which the trial court heard the
Petition for Enforcement of Property Division. The record of that hearing has not been filed with
this court.
        Accordingly, we DENY appellant’s motion, and we ORDER the court reporter to file the
record of the September 28, 2018 hearing on or before June 17, 2019.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court